  Case 18-07500         Doc 30     Filed 03/25/19 Entered 03/25/19 08:52:42              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-07500
         TABITHA CHATMON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/15/2018.

         2) The plan was confirmed on 05/07/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/06/2018, 10/02/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/25/2019.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-07500        Doc 30        Filed 03/25/19 Entered 03/25/19 08:52:42                   Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                    $952.00
       Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                       $952.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $540.23
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                         $41.75
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $581.98

Attorney fees paid and disclosed by debtor:                    $17.00


Scheduled Creditors:
Creditor                                        Claim         Claim          Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted       Allowed        Paid         Paid
Americash                         Unsecured      2,029.00            NA            NA            0.00       0.00
BANK OF AMERICA                   Unsecured           1.00           NA            NA            0.00       0.00
CBCS                              Unsecured      1,987.00            NA            NA            0.00       0.00
CHASE                             Unsecured         500.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        3,000.00       5,676.57      5,676.57        370.02        0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured         700.00          0.00          0.00           0.00       0.00
COMMONWEALTH EDISON               Unsecured      1,547.00       1,939.18      1,939.18           0.00       0.00
Convergent Outsourcing            Unsecured         584.00           NA            NA            0.00       0.00
DIVERSIFIED CONSULTANTS INC       Unsecured         390.00           NA            NA            0.00       0.00
IL DEPT OF HUMAN SERVICES         Unsecured      8,000.00       7,197.95      7,197.95           0.00       0.00
MIDWEST TITLE LOANS               Unsecured      3,690.00            NA            NA            0.00       0.00
MIDWEST TITLE LOANS               Secured              NA       1,845.00      1,845.00           0.00       0.00
MIDWEST TITLE LOANS               Secured              NA         600.00        600.00           0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      1,987.00            NA            NA            0.00       0.00
PROGRESSIVE LEASING               Unsecured           0.00      2,136.36      2,136.36           0.00       0.00
SPEEDYRAPID CASH                  Secured        2,297.00       2,297.41      2,297.41           0.00       0.00
SPRINT NEXTEL                     Unsecured           1.00      1,392.60      1,392.60           0.00       0.00
ST IL TOLLWAY AUTHORITY           Unsecured      6,240.00       6,868.10      6,868.10           0.00       0.00
T-MOBILE/T-MOBILE USA INC         Unsecured      1,284.00       1,027.58      1,027.58           0.00       0.00
US DEPT OF ED NELNET              Unsecured      3,723.00       9,192.64      9,192.64           0.00       0.00
US DEPT OF ED NELNET              Unsecured      3,513.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET              Unsecured      1,941.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET              Unsecured           0.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-07500         Doc 30      Filed 03/25/19 Entered 03/25/19 08:52:42                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $5,676.57            $370.02              $0.00
       All Other Secured                                  $4,742.41              $0.00              $0.00
 TOTAL SECURED:                                          $10,418.98            $370.02              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $29,754.41                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $581.98
         Disbursements to Creditors                               $370.02

TOTAL DISBURSEMENTS :                                                                          $952.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
